 

Ease 116420603 cDocumembeOAt5 32168 On Page/do inFateBiledaQe/a6he020

Supreme Court of the United States
Office of the Clerk
Washington, DC 20543-0001

Scott S. Harris
Clerk of the Court

February 24, 2020 (202) 479-3011

Clerk

United States Court of Appeals for the Fifth Circuit

600 S. Maestri Place .
New Orleans, LA 70130 United States Corre

Southern Distict of Texas
EB 26 20d
Re: Mark Silguero, et al. Ft ~
v. CSL Plasma, Incorporated David &, Bradley, Clerk of Cour
No. 19-608

(Your No. 17-41206)

Dear Clerk:

The Court today entered the following order in the above-entitled case:

The petition for a writ of certiorari is denied.

Sincerely,

Scott S. Harris, Clerk

      

 

 

 

 

 

 
Ease: 4: 7.42206036 DocumantcP0st5321699n Page/do inDate Biledag2/2642020

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE
CLERK

February 26, 2020

Mr. David J. Bradley

Southern District: of Texas, Corpus Christi
United States District Court

1133 N. Shoreline Boulevard

Corpus Christi, TX 78401-0000

No. 17-41206 Mark Silguero, et al v.

USDC No. 2:16-CV-361

Dear Mr. Bradley,

TEL. 504-310-7700
600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

United States Courts
South em Pisce Of Texas

Ket ¢ 62020
David é Bradley, Clerk of Cour

CSL Plasma, Inc.

Enclosed is a copy of the Supreme Court order denying certiorari.

Sincerely,

LYLE W. CAYCE, Clerk

Fy capeuctor

By:

 

Stacy M. Carpenter, Deputy Clerk

 

 

 
